*1441Memorandum: Defendant appeals from a judgment convicting him following a jury trial of, inter alia, rape in the first degree (Penal Law § 130.35 [1]). On a prior appeal, we reversed the judgment of conviction and remitted the matter for a Wade hearing and a new trial (People v Williams, 34 AD3d 1180 [2006]). Defendant now contends that County Court erred in determining, following the Wade hearing, that the victim had an independent source for her in-court identification of defendant. We reject that contention, inasmuch as the People demonstrated the existence of an independent source by clear and convincing evidence (see People v Chipp, 75 NY2d 327, 335 [1990], cert denied 498 US 833 [1990]). Defendant further contends that the court erred in refusing to recuse itself. We reject that contention. The court was not disqualified pursuant to Judiciary Law § 14, nor can it be said that the court abused its discretion in refusing to recuse itself (see People v Moreno, 70 NY2d 403, 405-406 [1987]). We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present—Martoche, J.P., Smith, Fahey and Pine, JJ.